The opinion of the Court was afterwards delivered to the following effect:
Shippen, President.
We think this case comes within the express words of the act of Assembly, declaring that costs shall not be recovered; and there is no evidence that the Defendant has entitled himself to the benefit of the exception, by filing a previous affidavit of his belief that the debt exceeded £10.
It is not our meaning, however, when an action is brought for a sum above £10. and the Defendant reduces it to less by a set off, which he might, or might not, have pleaded, that, in such a case, the Plaintiff is not entitled to costs. The reason and justice of the thing, would then be clearly in his favor.*
Judgment for the Plaintiff, but without costs.

 See 1 Wils. 19. 2 Stra. 1191. Acc.